Citation Nr: 1023507	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 
1997, for the grant of service connection for lumbar strain 
with degenerative spondylosis.

2.  Entitlement to an increased rating for lumbar strain with 
degenerative spondylosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which implemented a Board decision and 
established July 11, 1997, as the effective date for service 
connection for lumbar strain with degenerative spondylosis; 
and from a May 2005 decision that continued the 20 percent 
evaluation for the low back disability.  

Although the Veteran continues to reside within the 
jurisdiction of the Montgomery, Alabama RO, the appeal was 
certified to the Board by the Columbia, South Carolina RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2004, the Montgomery RO advised the Veteran of the 
grant of service connection for the low back disability and 
the effective date of the grant.  In December 2004, the 
Veteran submitted a statement in which he wrote that "I also 
think that I am due an earlier effective date."  This 
appears to be a notice of disagreement with the effective 
date for the grant of service connection for the low back 
disability.  A statement of the case has not yet been issued.  

The Board is required to remand this issue so that a 
statement of the case can be issued.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The most recent VA examination in connection with the 
Veteran's service-connected low back disability was conducted 
in July 2008.  Social Security Administration records show 
that he was also examined by J.C., MD in September 2008.  
That evaluation showed more sever limitation of motion than 
was found on the earlier VA examination.  For instance, the 
Veteran had 65 degrees of flexion on the VA examination, but 
only 35 degrees on the examination by Dr. J.C.

Given the varying findings and evidence that the disability 
may have worsened, a new VA examination is warranted to 
determine the current severity of his low back disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition the VA examiner noted the Veteran's reports of 
flare-ups, but did not provide an opinion as to whether there 
was additional limitation of motion on flare-ups.  Such an 
opinion is required.  DeLuca v. Brown, 8 Vet App 202 (1995).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2008).  

TDIU is raised in this case, because the Veteran is 
presumably seeking the maximum rating for his back 
disability, and alleges that his back disability renders him 
unemployable.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work. 38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should issue a statement of the case with 
regard to the issue of entitlement to an 
earlier effective date for the grant of 
service connection for lumbar strain with 
degenerative spondylosis.  This issue 
should not be certified to the Board 
unless the Veteran submits a sufficient 
substantive appeal.

2.  The Veteran should be scheduled for a 
VA examination to determine the current 
level of disability due to the service 
connected low back disability.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.  The examination 
should be conducted in accordance with the 
C&P Clinicians' Guide.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

The examiner should determine whether the 
back disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  Such 
inquiry should not be limited to muscles or 
nerves. These determinations should, be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups.

If there is pain on motion, the examiner 
should note the point in the range of 
motion when the pain becomes apparent.

In addition, the examiner should note all 
associated neurologic impairment, 
including the nerves affected.

The examiner should also provide an 
opinion as to whether the service- 
connected disabilities would prevent the 
Veteran from performing gainful employment 
for which his education and occupational 
experience would otherwise qualify him.  
The examiner should provide a rationale 
for this opinion.

3.  The agency of original jurisdiction 
(AOJ) should adjudicate the issue of 
entitlement to TDIU.  If there is evidence 
of unemployability, the AOJ should refer 
the case to the Director of Compensation 
and Pension Service for consideration of 
entitlement to TDIU in accordance with 
38 C.F.R. § 4.16(b) (2009).

4.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case.  The 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



